Per [Curiam]. Johns, C. J.
A majority of the Court think the evidence admissible and that it explains, without contradicting, the record.
(Note. Chief Justice Johns contra, [I] understood that R. Cooper and Davis admitted the testimony.)
Chief Justice Johns’ charge. This cause turns on the point whether a tenant for a determinate period is compellable to give notice to the landlord of his” intention to quit and give up the premises at the end of the term. We all hold not. He has fulfilled his contract and need not go beyond it by giving notice.
Verdict for defendant.